PER CURIAM.
The 2001 Florida Legislature enacted new adoption laws, sections 63.022-.039, 63.0425-.0427, 63.052-.132, 63.142, 63.162-.165, 63.202-.219, 63.2325, 63.235, Florida Statutes (2001), which became effective October 1, 2001. See ch.2001-3, §§ 6-33, 37, Laws of Fla.
Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure and Family Law Forms, 810 So.2d 1 (Fla.2000), this Court has internally reviewed the Florida Supreme Court Approved Family Law Forms and determined that both new* forms and amendments to existing stepparent adoption forms are necessary as a result of the legislation. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Input on this issue was sought and received from the Advisory Workgroup, on The Florida Supreme Court Approved Family Law Forms, which provided valuable assistance as to which additional forms were needed as a result of the new legislation and which forms required amendment as a result of the new legislation. The Workgroup provided valuable assistance in the drafting of the forms.
We hereby adopt the following new forms as Supreme Court Approved Family Law Forms:1 Petition to Terminate Parental Rights Pending Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(a)(1); Affidavit of Nonpaternity, Florida Supreme Court Approved Family Law Form 12.981(a)(4); Notice of Petition to Terminate Parental Rights Pending Stepparent Adoption and Notice of Hearing, Florida Supreme *264Court Approved Family Law Form 12.981(a)(6); and Final Judgment Terminating Parental Rights Pending Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(a)(7).
We likewise adopt amendments to these existing Florida Supreme Court Approved Family Law Forms: Termination of Parental Rights Pending Stepparent Adoption: Consent and Waiver by Parent, Florida Supreme Court Approved Family Law Form 12.981(a)(2); Stepparent Adoption: Consent of Adoptee, Florida Supreme Court Approved Family Law Form 12.981(a)(3); Termination of Parental Rights Pending Stepparent Adoption: Affidavit of Diligent Search, Florida Supreme Court Approved Family Law Form 12.981(a)(5); Joint Petition for Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(b)(1); and Final Judgment of Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(b)(2). These changes require renumbering of the following forms: Petition for Adoption of Adult by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(c)(1); Petition for Adoption Information, Florida Supreme Court Approved Family Law Form 12.981(d)(1); and Order Releasing Adoption Information, Florida Supreme Court Approved Family Law Form 12.981(d)(2).
The forms are adopted as set forth in the appendix to this opinion, fully engrossed, effective for immediate use. However, due to the number of new forms and amendments to existing forms, we direct that these forms be published in The Florida Bar News so that any interested person may file comments with this Court within thirty days of such publication.
By adoption of these forms, we express no opinion as to their correctness or applicability, or on the substance of the new legislation. This Order and the forms discussed herein may be accessed and downloaded from this court’s website at unm. flcourts.org.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(1), PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION
When should this form be used?
This form should be used to terminate the parental rights of a parent when a stepparent plans to adopt his or her spouse’s minor child. The parent or person having legal custody of the minor child must sign this petition. In addition, the parent whose parental rights are being terminated must consent in writing, Consent and Waiver by Parent, Florida Supreme Court Approved Family Law Form 12.981(a)(2) or by Affidavit of Non-paternity, Florida Supreme Court Approved Family Law Form 12.981(a)(4). If you have not obtained the written consent or affidavit of nonpaternity from the other parent and his or her location is known, you must notify him or her of this proceeding, Notice of Petition to Terminate Parental Rights Pending Adoption by Stepparent and Notice of Hearing,
Florida Supreme Court Approved Family Law Form 12.981(a)(6). You must also obtain the written consent of the mi*265nor child, if he or she is 12 years of age or older, unless the court, in the best interest of the minor excuses the minor’s consent, Consent of Adoptee, Florida Supreme Court Approved Family Law Form 12.981(a)(3).
A petition to terminate parental rights pending adoption by stepparent cannot be filed before the birth of the child.
This form should be typed or printed in black ink. The parent or person having legal custody of the minor child is the petitioner, because he or she is the one who is asking the court for legal action. After completing this form, you must sign it before a notary public or deputy clerk. You should then file the original and 1 copy of all of the required forms, including the required consents or affidavit of non-paternity, with the clerk of the circuit court in the county where: 1) the child resided for the previous 6 months or, 2) if the child is younger than 6 months of age or has not continuously resided in one county for the previous 6 months, in the county where the parent whose rights are being terminated resided at the time of the execution of the consent to adoption or affidavit of nonpaternity, or 3) if there is no consent or affidavit of nonpaternity executed by a parent, in the county where the birth mother resides.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Uniform Child Custody Jurisdiction Act (UCCJA) Affidavit, Florida Supreme Court Approved Family Law Form 12.902(d).
• Stepparent Adoption: Consent of Adoptee, Florida Supreme Court Approved Family Law Form 12.981(a)(3), if the minor child to be adopted is 12 years of age or older, unless the court, in the best interest of the minor excuses the minor’s consent.
• Stepparent Adoption: Consent and Waiver by Parent, Florida Supreme Court Approved Family Law Form 12.981(a)(2), or Affidavit of Nonpaternity, Florida Supreme Court Approved Family Law Form 12.981(a)(4), or Notice of Petition to Terminate Parental Rights Pending Adoption by Stepparent and Notice of Hearing, Florida Supreme Court Approved Family Law Form 12.981(a)(6).
• Certified copy of child’s birth certificate.
What should I do next?
For your case to proceed, you must set a hearing on your petition. You should check with the clerk of court, family law intake staff or the judicial assistant to set a final hearing.
If you have not obtained the written consent or affidavit of nonpaternity from whomever consent is required, or if he or she gave consent but later withdrew it, and his or her location is known, you must notify him or her of the final hearing. Notice of Petition to Terminate Parental Rights Pending Adoption by Stepparent and Notice of Hearing, Florida Supreme Court Approved Family Law Form 12.981(a)(6). If you know where he or she lives, you should use personal service. If you absolutely cannot find an address for the parent, you may use constructive service. For more information about personal and constructive service, you should refer to the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and *266the instructions to Florida Family-Law Rules of Procedure Form 12.910(a) or Affidavit of Diligent Search, Florida Supreme Court Approved Family Law Form 12.981(a)(5). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
These family law forms contain a Final Judgment Terminating Parental Rights Pending Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(a)(7), which the judge may use. You should check with the clerk, family law intake staff, or judicial assistant to see if you need to bring a final judgment form with you to the hearing. If so, you should type or print the heading, including the circuit, county, case number, division, and the child(ren)’s names, and leave the rest blank for the judge to complete at your hearing.
You should decide how many certified copies of the final judgment you will need and be prepared to obtain them after the hearing. There is a charge for certified copies, and the clerk can tell you how much. The file will be sealed after the final hearing, and then it will take an order from a judge to open the file and obtain a copy of the final judgment.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(a)(1). PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Child(ren).
PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION
Petitioner, ( ) mother ( ) father {full legal name} _, being sworn, petitions this court for termination of parental rights of the ( ) mother ( ) father pending adoption of the above-named minor child(ren), by stepparent under chapter 63, Florida Statutes.
1. This is an action for termination of parental rights of the ( ) mother ( ) father pending adoption of the minor child(ren) by his/her (their) stepparent whose name and address are_This ease is being filed in the circuit court of the_judicial circuit, in and for_county, located at *267{address}_, Florida. The telephone number of the division of the circuit court where this petition is filed is {telephone number}_
2.The minor ehild(ren) subject to this petition is/are:
Child’s Current Name Gender Birth date Birthplace
a. _
b. _
o
[[Image here]]
e. _
f. _
A certified copy of the birth certificate(s) of the minor child(ren) is (are) attached.
3.The minor children) has (have) been known by all of the following names (do not include adoptive name to be known by)_
4. A completed Uniform Child Custody Jurisdiction Affidavit (UCCJA), Florida Supreme Court Approved Family Law Form 12.902(d), is filed with this petition.
5. The following are the names and addresses of persons whose consent to the adoption is required, but who have not consented:
Name Address (include city, county and state)
1. _
2. _
6. The grounds for terminating parental rights are: [ / all that apply]
__ a. The ( ) mother ( ) father executed a valid consent that has not been withdrawn. The consent is attached to this petition.
___ b. The person whose consent is required has executed an affidavit of nonpaternity. The affidavit of nonpaternity is attached to this petition.
_c. The birth parent abandoned the children) as defined in chapter 63, Florida Statutes.
_d. The birth parent has been declared incapacitated by a court order, and restoration of capacity is medically improbable. A copy of the order is attached.
_ e. The legal guardian or lawful custodian of the minor child(ren), other than a parent, has failed to respond in writing to a request for consent for a period of 60 days, or his/her reasons for withholding consent are unreasonable.
_f. The birth parent’s consent should be excused because of prolonged, unexplained absence, unavailability, incapacity, or another circumstance constituting unreasonable withholding of consent. {Explain}: _
_. g. The birth parent died on {date} _, in _ County, {state} _A certified copy of the death certificate is attached.
7.The identity or location of the father is unknown and the child is less than 6 months old. The mother resided or traveled in the following cities where conception may have occurred, during the 12 months before the child’s birth:
City County State
*268WHEREFORE, I request that this Court enter a Final Judgment of Termination of Parental Rights Pending Adoption of the Minor Child(ren) by Stepparent.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in good faith in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
Signature of petitioner
Printed Name: _
Address: _
City, State, Zip: _
Telephone Number:_
Fax Number:_
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on-by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
___ Personally known
_ Produced identification
Type of identification produced-
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} -, a nonlawyer, located at {sireei} -, {city} -, {state} _, {phone} _, helped {name} _, who is the petitioner, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(2), TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: CONSENT AND WAIVER BY PARENT
When should this form be used?
This form is to be completed and signed by the parent who is giving up all rights to and custody of the minor child to be adopted. This consent shall not be executed before the birth of the minor child. This form should be typed or printed in black ink. It must be signed in the presence of a notary public or deputy clerk and two witnesses other than the notary or clerk. You should file this form with the Petition to Terminate Parental Rights Pending Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(a)(1).
After completing this form, you should file the original with the clerk of the circuit court in the county where the Petition to Terminate Parental Rights Pending Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(a)(1) is filed and keep a copy for your records.
*269Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(a)(2). TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: CONSENT AND WAIVER BY PARENT
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: .
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Child(ren).
CONSENT AND WAIVER BY PARENT
1. I, {full legal name}_:-, am the [ / one only] ( ) father or ( ) mother of the minor children) subject to this consent who is/are:
Child’s Current Name Gender Birth date Birthplace [city, county, state]
a.
b.
c.
d.
e.
f.
2. I relinquish all rights to and custody of this (these) minor children), {name(s)} _, with full knowledge of the legal effect of the stepparent adoption and consent to the adoption by the child(ren)’s stepparent whose name is: [/ one only] ( ) {name} _- ( ) not required for my granting of this consent.
3. I understand my legal rights as a parent, I have read and understand the following Consent Disclosure, and I understand that I do not have to sign this consent and release of my parental rights. I acknowledge that this consent is being given knowingly, freely, and voluntarily. I further acknowledge that my consent is not given under fraud or duress. I understand that there-is a “grace period” -in Florida during which I may revoke my consent. I understand that, in signing this consent, I am permanently and forever giving up all my parental rights to and interest in this (these) minor ehild(ren). I voluntarily, permanently relinquish all my parental rights to this (these) minor ehild(ren).
CONSENT DISCLOSURE
*270This consent is required by Florida Statute to include, (in at least 16-point boldfaced type,) all of the following information. The information in this disclosure may not apply to your particular situation.
You have the right to select at least one person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when this affidavit is executed and to sign it as a witness. You must acknowledge on this form that you were notified of this right and you must indicate the witness or witnesses you selected, if any. If you are selecting a witness, the witness you select is {full legal name} ___
You do not have to sign this consent form. You may do any of the following instead of signing this consent or before signing this consent:
1. Consult with an attorney;
2. Hold, care for, and feed the child;
3. Place the child in foster care or with any friend or family member you choose who is willing to care for the child;
4. Take the child home unless otherwise legally prohibited; and
5. Find out about the community resources that are available to you if you do not go through with the termination of parental rights and adoption.
If you sign this consent, you are giving up all rights to your child. Your consent is valid and binding unless withdrawn as permitted by law. If you are giving up your rights to a child who is to be placed for adoption with identified prospective adoptive parents upon the child’s release from a licensed hospital or birth center following birth, a waiting period will be imposed before you may sign the consent for adoption. You must wait 48 hours from the time of birth, or until the birth mother has been notified in writing, either on her patient chart or in release papers, that she is fit to be released from a licensed hospital or birth center, whichever is sooner, before you may sign the consent for adoption. Once you have signed the consent, it is valid and binding and cannot be withdrawn unless a court finds that it was obtained by fraud or under duress.
If you are giving up your rights to a child who is not placed for adoption upon the child’s release from a licensed hospital or birth center following birth, you may sign the consent at any time after the birth of the child. While the consent is valid and binding when signed, you have time to change your mind. This time is called the revocation period. When the revocation period applies, you may withdraw your consent for any reason at any time prior to the placement of the child with the prospective adoptive parents, or if you do it within 3 business days after the date you signed the consent or 1 business day after the dáte of the birth mother’s discharge from a licensed hospital or birth center, whichever is later.
To withdraw your consent during the revocation period, you must:
1. Notify the adoption entity, by writing a letter, that you are withdrawing your consent.
2. Mail the letter at a United States Post Office within 3 business days after the date you signed the consent or 1 business day after the date of the birth mother’s discharge from a licensed hospital or birth center, whichever is later. The term “business day” means any day on which the United States postal service accepts certified mail for delivery.
3. Send the letter by certified United States mail with return receipt requested.
4. Pay postal costs at the time you mail the letter.
5. Keep the certified mail receipt as proof that consent was withdrawn in a timely manner.
Once the revocation period is over, or the child has been placed with the prospective adoptive parents, whichever occurs later, you may not "withdraw your consent unless you can prove in court that consent was obtained by fraud or duress.
*2714. I consent, release, and give up permanently, of my own free will, my parental rights to this (these) minor children), for the purpose of stepparent adoption.
5. I waive any further notice of the stepparent adoption proceeding.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and waiver and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
Signature of Parent
Printed Name: _
Address: _
City, State, Zip:_
Telephone Number:_
Fax Number:_
Signature of Witness
Printed Name:_
Business Address: _
Home Address:_
Driver’s License or State ID Card No.:
Signature of Witness
Printed Name:_
Business Address: _
Home Address:_
Driver’s License or State ID Car’d No.:
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on {date} _at {time}
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification Type of identification produced_
I hereby acknowledge receipt of a copy of this executed Consent and Waiver.
Signature of Parent
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks] I, {full legal name and trade name of nonlawyer} _:-, a nonlawyer, located at {street} _, {city} -, {state} _, {phone} _, helped {name} -, fill out this form.
*272INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(3), STEPPARENT ADOPTION: CONSENT OF ADOPTEE
When should this form be used?
This form must be completed and signed by the person being adopted, the adoptee, if he or she is over 12 years of age, unless the court, in the best interest of the minor excuses the minor’s consent. It must be signed in the presence of a notary public or deputy clerk and two witnesses other than the notary public or deputy clerk.
This form should be typed or printed in black ink. After completing this form, you should file the original with the clerk of the circuit court in the county where the Petition to Terminate Parental Rights Pending Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(a)(1) is filed and keep a copy for your records.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(a)(3). STEPPARENT ADOPTION: CONSENT OF ADOPTEE
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
CONSENT OF ADOPTEE
1. I, {full legal name}-, being over the age of 12, consent to my adoption by {name}_, to be his/her legal child and heir at law.
2. [ / only one]
( ) I consent to my name being legally changed to {specify}_
( ) I do not consent to a name change.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
*273Signature of Adoptee
Printed Name: ____
Address:_
City, State, Zip:_
Telephone Number: _
Fax Number: _
Signature of Witness
Printed Name:_
Business Address: _
Home Address:_
Driver’s License or State ID Card No.:
Signature of Witness
Printed Name: _
Business Address: _
Home Address:_
Driver’s License or State ID Card No.:
STATE OF FLORIDA
COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
__ Produced identification
Type of identification produced-
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks] I, {full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city}-, {state}_, {phone}who is the adoptee, fill out this form. helped {name}
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(4), AFFIDAVIT OF NONPATERNITY
When should this form be used?
This form should be used in a proceeding to terminate parental rights when a stepfather is adopting his wife’s minor child and the mother and father of the minor child(ren) were never married and paternity has not been established by a valid acknowledgment or court order. This consent shall not be executed before the birth of the minor child. The person signing the affidavit waives notice to all court proceedings after the date it is signed. After signing this affidavit, it may only be withdrawn if the court finds the affidavit was obtained by fraud or under duress.
This form should be typed or printed in black ink. This form must be signed before a notary public or deputy clerk and two witnesses other than the notary or clerk. You should then file the original of this form with the Petition to Terminate Parental Rights Pending Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(a)(1). Remember — a person who is NOT an attorney is called a nonlawyer. If a nonlaw-yer helps you fill out these forms, that *274person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(a)(4). AFFIDAVIT OF NONPATERNITY
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: .
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
AFFIDAVIT OF NONPATERNITY
I, {full legal-name} -, have personal knowledge of the facts stated in this affidavit and certify that the following statements are true:
3. I have been told that {name}_has a child. I do not wish to and shall not establish or claim paternity for this child, whose name is_and whose date of birth is _
4. The child referenced in this affidavit was not conceived or born while the birth mother was married to me. I AM NOT MARRIED TO THE BIRTH MOTHER, nor do I intend to marry the birth mother.
5. With respect to the child referenced in this affidavit, I have not provided the birth mother with child support or prebirth support; I have not provided her with prenatal care or assisted her with medical expenses; I have not provided the birth mother or her child or unborn child with support of any kind, nor do I intend to do so.
6. I have no interest in assuming the responsibilities of parenthood for this child. I will not acknowledge in writing that I am the father of this child or institute court proceedings to establish the child as mine.
7. I do not object to any decision or arrangements the birth mother makes regarding this child, including adoption.
8. I have been told of my right to choose a person who does not have an employment, professional, or personal relationship with the adoption entity or the prospective adoptive parents to be present when this affidavit is executed and to sign it as a witness. The witness I selected is {full legal name}_
I WAIVE NOTICE OF ANY AND ALL PROCEEDINGS TO TERMINATE PARENTAL RIGHTS OR FINALIZE AN ADOPTION UNDER CHAPTER 63, FLORIDA STATUTES.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this consent and waiver and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Signature
Printed Name:
Address:_
*275City, State, Zip:
Signature of Witness
Printed Name: __
Business Address: _
Home Address:_
Driver’s License or State ID Card No.:
Signature of Witness
Printed Name:-
Business Address: _
Home Address: _!-
Driver’s License or State ID Card No.:
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on {date} -at {time}
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
__ Produced identification
Type of identification produced-
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} -, a nonlawyer, located at {street} _, {city} -, {state} _, {phone} _, helped {name} -, who is the affiant, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(5), TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
When should this form be used?
Use this form to obtain constructive service (also called service by publication) in a case to terminate parental rights pending stepparent adoption, Petition to Terminate Parental Rights Pending Adoption by Stepparent, Florida Supreme Court Approved Family Law Form 12.981(a)(1), when any required consent is unavailable because the address or location of the person whose consent is required is not known and cannot be determined.
This form includes a checklist of places you must look for information on the location of the person whose rights you seek to terminate. You do have to look in all of these places, and the court must believe that you have made a very serious effort to get information about the person’s location and that you have followed up on any information you received.
*276This form should be typed or printed in black ink. After completing this form, you should file the original with the clerk of the circuit court in the county where your petition was filed and keep a copy for your records.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of Procedure and Rule 1.070, Florida Rules of Civil Procedure.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(a)(5). TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: _
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Child(ren).
TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION: AFFIDAVIT OF DILIGENT SEARCH
I, {full legal ■ name} -, being sworn, certify that the following information is true:
1. Iam the child(ren)’s ( ) mother ( ) father.
2. The last known address of the child(ren)’s other parent {name}_, as of {date} _, was:
Address City State Zip
Telephone No. Fax No.
His/her last known employment, as of {date}_, was:
Name of Employer
Address City State Zip
Telephone No. Fax No.
*2773. The other parent is over the age of 18.
4. The other parent’s address or location is not known and cannot be determined, although I have made a diligent search and inquiry to locate him/her through the following: You must search ALL of the following sources of information and state the results.
_ United States Post Office inquiry through Freedom of Information Act. Result of search:-
_ Last known employment of the other parent, including name and address of employer. Addresses to which W-2 Forms or other wage and earning statements were mailed, and, if a pension or profit-sharing plan exists, then to what address any pension or plan payment is to be mailed. Result of search:_________
_ Regulatory agencies, including professional or occupational licensing, in the area where the other parent last resided. Result of search:_
___ Names and addresses of relatives to the extent such can be reasonably obtained from the petitioner or other sources, contacts with those relatives and inquiry as to the other parent’s last known address. You are to follow up any leads of any addresses where the other parent may have moved. Relatives include, but are not limited to: parents, brothers, sisters, aunts, uncles, cousins, nieces, nephews, grandparents, great-grandparents, former or current in-laws, stepparents, and stepchildren. Result of search:
_ Information about the other parent’s possible death and, if dead, the date and location.
_ Telephone listings in the area where the other parent last resided. Result of search:
._. Law enforcement agencies in the area where the other parent last resided. Result of search:_
_ Highway Patrol records in the state where the other parent last resided. Result of search:_
___ Department of Corrections records in the state where the other parent last resided. Result of search:_
___ Hospitals in the last known area .of the other parent’s residence. Result of search:
_1 Records of utility companies, which include water, sewer, cable TV, and electric in the last known area of the other parent’s residence. Result of search: _:_
___ Records of the Armed Forces of the U.S. and their response as to whether or not there is any information about the other parent. (See Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of Military Service.) Result of search:_
_ Records of the tax assessor’s and tax collector’s office in the area where'the other parent last resided. Result of search:.....
__ Search of one Internet databank locator service. Result of search:
_ Information held by all medical providers who rendered medical treatment or care to the mother and child, including the identity and location information of all persons listed by the mother as being financially responsible for the uninsured expenses of treatment or care and all persons who made such payments. Result of search: _
_ Title IV-D (child support enforcement) agency records in the state of the other parent’s last known address. Result of search:_¡_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this affidavit and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
Signature of Petitioner
*278Printed Name:_
Address: ______
City, State, Zip: _
Telephone Number:
Fax Number: _
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
__ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city} _, {state} _, {phone} _ who is the petitioner, fill out this form. helped {name}
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(a)(6), NOTICE OF PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION AND NOTICE OF HEARING
When should this form be used?
If you have not obtained the written consent or affidavit of nonpaternity from the other parent, or the consent has been withdrawn, and his or her location is known, you must notify him or her of this proceeding. Additionally, this form should be used to notify those persons whose consent is required and who have not properly consented.
This form should be typed or printed in black ink. The parent married to the stepparent planning to adopt the child must sign it before a notary public or deputy clerk. You should then file the original and 1 copy with the clerk of the circuit court in the county where the Petition to Terminate Parental Rights Pending Stepparent Adoption Florida Supreme Court Approved Family Law Form 12.981(a)(1) is filed. A copy of this form must be personally served by personal service, at least 30 days before the hearing upon:
• anyone from whom consent is required if they did not give consent, or if they gave consent but later withdrew it.
If you absolutely cannot find an address or location for the parent, you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self Represented Litigants” found at the beginning of these forms and the instructions to Summons: Personal Service on an Individual, Florida Family Law Rules of Procedure Forms 12.910(a) and Affidavit of Diligent *279Search, Florida Supreme Court Approved Family Law Form 12.981(a)(5). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(a)(6). NOTICE OF PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION AND NOTICE OF HEARING
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR ____ COUNTY, FLORIDA
Case No.: _
Division: _
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
NOTICE OF PETITION TO TERMINATE PARENTAL RIGHTS PENDING STEPPARENT ADOPTION AND NOTICE OF HEARING
A petition to terminate parental rights pending adoption by stepparent has been filed. A copy of the petition is being served with this notice. There will be a hearing on the Petition to terminate parental rights pending adoption by stepparent before Judge {name} _, on {date}_, at {time}_m., in Room _ of the _ Courthouse. The court has reserved_hour(s)/_minutes for this hearing.
If you executed a consent to adoption or an affidavit of nonpaternity and a waiver of venue, you have the right to request that the hearing on the petition to terminate parental rights be transferred to the county in which you reside. You may object by appearing at the hearing or filing a written objection with the court.
UNDER SECTION 63.089, FLORIDA STATUTES, FAILURE TO FILE A WRITTEN RESPONSE TO THIS NOTICE WITH THE COURT OR TO APPEAR AT THIS HEARING CONSTITUTES GROUNDS UPON WHICH THE COURT SHALL END ANY PARENTAL RIGHTS YOU MAY HAVE REGARDING THE MINOR CHILD.
This part to be filled out by the court or to be filled in with information you obtained from the court:
*280If you are a person with a disability who needs any accommodation in order to participate in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact {name} ----, {address} _, {telephone} ___, within 2 working days of your receipt of this Notice of Hearing. If you are hearing or voice impaired, call TDD 1-800-955-8771.
Signature of Party
Printed Name:_
Address: _
City, State, Zip:_
Telephone Number:_
Fax Number:_
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city} _, {state} _, {phone} _, helped {name} _, who is the petitioner, fill out this form.
FORM 12.981(a)(7). FINAL JUDGEMENT TERMINATING PARENTAL RIGHTS PENDING STEPPARENT ADOPTION
IN THE CIRCUIT COURT OF THE__ JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: .
IN RE: TERMINATION OF PARENTAL RIGHTS PENDING STEPPARENT ADOPTION OF
Minor Children).
FINAL JUDGMENT TERMINATING PARENTAL RIGHTS PENDING STEPPARENT ADOPTION
*281Upon consideration of the Petition for Termination of Parental Rights Pending Stepparent Adoption and the evidence presented, the Court finds by clear and convincing evidence that:
1. The Court has subject matter jurisdiction over the Petition for Termination of Parental Rights Pending Stepparent Adoption.
2. The Court has jurisdiction over the minor child(ren), {name(s)} _, {date(s) of birth}_
3. The (_) mother (_) father was served with or waived notice of this action.
4. The parent’s parental rights should be terminated because:
[/ all that apply]
_a. Each person whose consent is required has executed a valid consent that has not been withdrawn.
_b. The person whose consent is required has executed an affidavit of nonpaternity.
_c. The birth parent abandoned the child(ren) as defined in s. 63.032.
___ d. The parent has been declared incapacitated by a court order, and restoration of capacity is medically improbable. A copy of the order has been filed in this case.
_e. The legal guardian or lawful custodian of the minor children), other than a parent, has failed to respond in writing to a request for consent for a period of 60 days, or his/her reasons for withholding consent are unreasonable.
__ f. The parent’s consent was excused because of prolonged, unexplained absence, unavailability, incapacity, or another circumstance constituting unreasonable withholding of consent. {Explain}: _
_g. The birth parent died on {date} _, in __ County, {state}
NOW, THEREFORE, IT IS ORDERED that:
1. All legal relations between the children) and the noncustodial parent, and between the children) and the relatives of that parent, are terminated, as are all parental rights and . responsibilities of that parent.
2. This court retains jurisdiction over the subject matter and over the minor children) until a final judgment is entered on the stepparent adoption.
ORDERED on_
CIRCUIT JUDGE
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(b)(1), JOINT PETITION FOR ADOPTION BY STEPPARENT
When should this form be used?
This form should be used when, a stepparent is adopting his or her spouse’s child. Both the stepparent and his or her spouse must sign this petition. You must attach a certified copy of the court judgment terminating the parental rights of the other parent. You may not file this joint petition for adoption by stepparent until 30 days after the date the judge signed the judgment terminating the other parent’s rights.
This form should be typed or printed in black ink. The name to be given to the child(ren) after the adoption should be used in the heading of the petition. The *282stepparent is the petitioner, because he or she is the one who is asking the court for legal action. After completing this form, you and your spouse must sign it before a notary public or deputy clerk. You should then file the original and 1 copy with the clerk of the circuit court in the county where the petition for termination of parental rights was granted, unless the court changes the venue to the county where the petitioner or the petitioners or the minor resides.
What should I do next?
For your case to proceed, you must attach a certified copy of the court judgment terminating parental rights of the other parent. You may not file this joint petition for adoption by stepparent until 30 days after the order terminating the other parent’s rights is final.
When you have filed all of the required forms and met the requirements as outlined above, you are ready to set a hearing on your petition. You should check with the clerk of court, family law intake staff or the judicial assistant to set a final hearing.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Uniform Child Custody Jurisdiction Act (UCCJA) Affidavit, Florida Supreme Court Approved Family Law Form 12.-902(d).
• Certified copy of the court judgment terminating parental rights.
These family law forms contain a Final Judgment of Stepparent Adoption, Florida Supreme Court Approved Family Law Form 12.981(b)(2), which the judge may use. You should check with the clerk, family law intake staff, or judicial assistant to see if you need to bring a final judgment form with you to the hearing. If so, you should type or print the heading, including the circuit, county case number, division, and the child(ren)’s names, and leave the rest blank for the judge to complete at your hearing.
You should decide how many certified copies of the final judgment you will need and be prepared to obtain them after the hearing. There is a charge for certified copies, and the' clerk can tell you how much. The file will be sealed after the final hearing, and then it will take an order from a judge to open the file and obtain a copy of the final judgment.
AS AN ADOPTIVE STEPPARENT, YOU MAY BE LIABLE FOR CHILD SUPPORT IN THE EVENT OF A LATER DIVORCE AND COULD BE LIABLE IN LITIGATION FOR THE ACTIONS OF THE ADOPTEE(S). THIS ADOPTION MAY ALSO AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
*283FORM 12.981(b)(1). JOINT PETITION FOR ADOPTION BY STEPPARENT
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: .
IN RE: THE ADOPTION OF

{use name to be given to children)}

Adoptee(s).
JOINT PETITION FOR ADOPTION BY STEPPARENT
Petitioner, {full legal name}_, being sworn, joined by the above-named child(ren)’s ( ) mother ( ) father, {full legal name} _, being sworn, files this joint petition for adoption of the above-named minor child(ren), under chapter 63, Florida Statutes.
1. This is an action for adoption of a minor children) by his or her (their) stepparent.
2. I desire to adopt the following ehild(ren):
Name to be given to child(ren) Birth date Birthplace
a. _
b. _
c. _
d. _
e. _
f. _
3. The children) has (have) resided in my care and custody since {date}_I wish to adopt the child(ren) because I would like to legally establish the parent-child relationship already existing between the children) and me. Since the above date, I have been able to provide adequately for the material needs of the child(ren) and am able to continue doing so in the future, as well as to provide for the child(ren)’s mental and emotional well-being. My facilities and resources are as described here: a. Facilities: {describe residence} _
b. Resources: {describe employment, income and other financial resources}
4. I am_years old, and have resided at {sireei address}, _ {city}_, {county} js_{state}_for_years.
5. I married the ( ) father or ( ) mother of the children) on {date}_, in {city} _{county}_, {state} __, The following are the dates and places of my divorces, if any:
Date of Divorce Place of Divorce
a. _
b. _:_
*2846. A completed Uniform Child Custody Jurisdiction Affidavit (UCCJA), Florida Supreme Court Approved Family Law Form 12.902(d), is filed with this petition.
7. A description and estimate of the value of any property of the adoptee is as follows:
8.The case style and date of entry of the judgment terminating parental rights of the other parent is:_A certified copy of the court judgment terminating parental rights is attached.
WHEREFORE, I request that this Court enter a Final Judgment of Adoption of the Minor Child(ren) by Petitioner Stepparent and, as requested, change the name of the adoptee(s).
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _
_ Signature of Stepparent
Printed Name: ...
Address: _
City, State, Zip: _
Telephone Number:_
Fax Number:_
STATE OF FLORIDA COUNTY OF________
Sworn to or affirmed and signed before me on___by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _
_«_ Signature of ( ) mother ( ) father
Printed Name:_
Address: _
City, State, Zip:_
Telephone Number:_
Fax Number: _
STATE OF FLORIDA COUNTY OF_
*285Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
■ [Print, type, or stamp commissioned name of notary or deputy clerk.]
_■ Personally known •
_ Produced identification
identification produced___:_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I,{full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city} _, {state} _, {phone} _, helped {name} _, who is the petitioner, fill out this form.
FORM 12.981(b)(2). FINAL JUDGEMENT OF STEPPARENT ADOPTION
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: _
IN RE: THE ADOPTION OF '

{use name to be given to children)}

Adoptee(s).
FINAL JUDGMENT OF STEPPARENT ADOPTION
Upon consideration of the Petition for Stepparent Adoption and the evidence presented, the Court finds that: ’ '
1. The Court has subject matter jurisdiction over the Petition for Adoption by Stepparent.
2. The Court has jurisdiction over the minor child(ren) subject to the Petition for Adoption by Stepparent.
3. Petitioner desires the permanent responsibility of a parent in this adoption.
4. The Court entered a Final Judgment Terminating Parental Rights Pending Stepparent Adoption that was not appealed and the time for appeal has passed. .
5. The best interests of the children) will be promoted by this adoption.
6. The minor children) is (are) suitable for adoption by Petitioner.
NOW, THEREFORE, IT IS ORDERED that:
*2861. The minor ehild(ren) subject to the Petition is (are) declared to be the legal child(ren) of Petitioner, {name} -
2. The minor child(ren) shall be the children) and legal heir(s) at law of Petitioner, {name}_, and shall be entitled to all rights and privileges, and subject to all obligations, of children born of Petitioner.
4. This Final Judgment of Adoption creates a relationship between the adoptee(s) and Petitioner and all relatives of Petitioner that would have existed if the adoptee(s) was (were) a blood descendant of the Petitioner, born within wedlock, entitled to all rights and privileges thereof, and subject to all obligations of a child being born to Petitioner.
5. The minor children) shall hereafter be known as {full legal name(s)}: -
ORDERED on
CIRCUIT JUDGE
COPIES TO:
Petitioners (or their attorney)
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(c)(1), PETITION FOR ADOPTION OF ADULT BY STEPPARENT
When should this form be used?
This form should be used when a stepparent is adopting his or her spouse’s adult child. You must obtain the written consent of the adult child to be adopted, as well as the written consent of his or her birth parents and spouse (if married).
This form should be typed or printed in black ink. The name to be given to the adoptee after the adoption should be used in the heading of the petition. The stepparent is the petitioner, because he or she is the one who is asking the court for legal action. You must have your signature witnessed by a notary public or deputy clerk.
After completing this form, you should file the original with the clerk of the circuit court in the county where either you or the adoptee live and keep a copy for your records.
What should I do next?
For your case to proceed, you must have the written consent of the adoptee, his or her spouse if married, and the birth parents or properly notify each of them of the petition and hearing. If you know where they live, you must use personal service. If you absolutely do not know where they live, you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self Represented Litigants” found at the beginning of these forms and the instructions to Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and Florida Supreme Court Approved Family Law Form 12.913(a). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
*287The court may choose not to require consent to an adoption in some circumstances. For more information about situations where consent may not be required, see section 63.072, Florida Statutes.
When you have filed all of the required forms and met the requirements for consent as outlined above, you are ready to set a hearing on your petition. You should check with the clerk of court, family law intake staff, or .judicial assistant to set a final hearing, and notify the other party(ies) using a Notice of Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. See chapter 63, Florida Statutes, and Florida Family Law Rule 12.200(a)(2) for further information.
Special notes ...
With this petition you must file the following:
• Stepparent Adoption: Consent of Adoptee, Florida Supreme Court Approved Family Law Form 12.981(a)(3)
• Stepparent Adoption: Consent of Adult Adoptee’s Spouse, Florida Supreme Court Approved Family Law Form 12.981(c)(2)
• Stepparent Adoption: Consent of Adult Adoptee’s Birth Parents, Florida Supreme Court Approved Family Law Form 12.981(c)(3), if obtainable
• Certified copy of Adoptee’s Birth Parents’ death certificates, if deceased.
THIS ADOPTION MAY AFFECT THE ADOPTEE’S INHERITANCE.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A non'lawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(c)(1). PETITION FOR ADOPTION OF ADULT BY STEPPARENT
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN RE: THE ADOPTION OF

{use name to be given to children)}

Adoptee(s).
PETITION FOR ADOPTION OF ADULT BY STEPPARENT
Petitioner, {full legal name} _, files this petition for adoption of the above-named adult, pursuant to chapter 63, Florida Statutes, and states:
*2881. This is an action for adoption of an adult by the adult’s stepparent, Petitioner.
2. I desire to adopt {adult’s full legal name} - who was born on {date} _, at {city, county and state} _
3. I desire to adopt the adult because: -
4. I am _years old, and I have resided at {address} _ Florida for_years.
5. The adoptee’s name shall be: -
6. The adoptee’s birth parents are:
Father’s Name Birth date
Address
Mother’s Name Birth date
Address
7.Notice. Notice to the birth parents was made by:
8.Consent.
[/ all that apply] ■
._a. The consent of the adoptee is attached.
_b. The adoptee is married to {full legal name of adoptee’s spouse} _, and the consent of the spouse is attached.
_ c. The adoptee is not married.
_ d. The consent of ( )_, the birth mother, and ( )-, the birth father, of the adult is (are) attached to this petition.
_e. The birth ( ) mother ( ) father is (are) absent, or does (do) not consent to the adoption,, and proof of service of process of this petition on the birth ( ) mother ( ) father is attached.
_f. The birth ( ) mother ( ) father is (are) deceased. A certified copy of the death certificate(s) is (are) attached.
WHEREFORE, I request that this Court enter a Final Judgment of Adoption of the adult by Petitioner Stepparent and change the name of the adoptee.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
Signature of Party
Printed Name: _
Address: _
City, State, Zip: _
Telephone Number: _
Fax Number:_
*289STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on_by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
_ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} _, a nonlawyer, located at {street} _, {city} _, {state} _, {phone} _, helped {name} _, who is the petitioner, fill out this form.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(d)(1), PETITION FOR ADOPTION INFORMATION
When should this form be used?
This form is used to request release of relevant medical or social information on an adoptee. You cannot use this form to find out the identity of birth parent(s).
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county where the adoption took place and keep a copy for your records.
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
FORM 12.981(d)(1). PETITION FOR ADOPTION INFORMATION
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.: _
Division: _
IN RE: THE ADOPTION OF
Adoptee(s).
*290PETITION FOR ADOPTION INFORMATION
1. I, {full legal name}_, am interested in this matter as: [/ one only]
_adult adoptee (over 18).
_adoptive parent.
___ adult birth sibling.
_other: {specify}-
2. The adoptee(s), {name(s)} - was (were) born on {date}-
3. I request nonidentifying information as to family medical history and social history of the adoptee(s) as follows:
[/ all that apply]
___ If available, to be furnished to adoptive parents before finalization of the adoption.
_If available, to be furnished to adoptee upon request after adoptee reaches majority.
4. The reason I am requesting disclosure of this information is: -
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this petition and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:
Signature of Party
Printed Name:_
Address:_
City, State, Zip: _
Telephone Number: _
Fax Number: _
STATE OF FLORIDA COUNTY OF_
Sworn to or affirmed and signed before me on-by
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
__ Personally known
_ Produced identification
Type of identification produced_
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [ fill in all blanks]
I, {full legal name and trade name of nonlawyer} -, a nonlawyer, located at {street} -, {city} -, {state}_, {phone} _, helped {name} -, who is the_, fill out this form.
*291FORM 12.981(d)(2). ORDER RELEASING ADOPTION INFORMATION
IN THE CIRCUIT COURT OF THE_JUDICIAL CIRCUIT, IN AND FOR_COUNTY, FLORIDA
Case No.:
Division: .
IN RE: THE ADOPTION OF
Adoptee(s).
ORDER RELEASING ADOPTION INFORMATION
This case came before the Court upon the Petition for Adoption Information, and the Court being fully advised in the premises, it is ORDERED:
_ 1. The Petitioner shall receive
_a. nonidentifying information as to:_
_b. identifying information as to: ___
_c. all records relating to the adoption proceedings.
_2. The petition is denied in whole or in part because:_
ORDERED on_:_
CIRCUIT JUDGE
COPIES TO:
Petitioner (or his or her attorney) Respondent (or his or her attorney)

. Form 12.981(a)(1), Joint Petition for Adoption by Stepparent, has been amended and renumbered asForm 12.981(b)(1).
Form 12.981(a)(2), Petition for Adoption of Adult by Stepparent, has been renumbered as Form 12.981(c)(1).
Form 12.981(b), Stepparent Adoption: Consent of Adoptee, has been amended and renumbered as Form 12.981(a)(3).
Form 12. 981(c)(1), Stepparent Adoption: Consent and Waiver by Parent, has been incorporated into new Form 12.981(a)(2), Termination of Parental Rights Pending Stepparent Adoption: Consent and Waiver by Parent.
Form 12.981(d), Stepparent Adoption: Affidavit of biligent Search, has been amended and incorporated into new Form 12.981(a)(5), Termination of Parental Rights Pending Stepparent Adoption: Affidavit of Diligent Search.
Form 12.981(e), Petition for Adoption Information, has been renumbered as Form 12.981(d)(1).
Form 12.981(f), Order Releasing Adoption Information, has been renumbered as Form 12.981(d)(2).
Form 12.981(g), Final Judgment of Stepparent Adoption, has been amended and renumbered as Form 12.981(b)(2).
The new form entitled Petition to Terminate Parental Rights Pending Stepparent Adoption is designated as Form 12.981(a)(1). As was stated above, former Form 12.981(a)(1), as amended, has been renumbered as Form 12.981(b)(1).
The new form entitled Termination of Parental Rights Pending Stepparent Adoption: Consent and Waiver by Parent, has been designated as Form 12.981(a)(2).
Other new forms are: Form 12.981(a)(4), Affidavit of Nonpaternity; Form 12.981(a)(6), Notice of Petition to. Terminate Parental Rights Pending Stepparent Adoption; and Form 12.981(a)(7), Final Judgment Terminating Parental Rights Pending Stepparent Adoption.